  Case 1:19-cv-04363-PGG-KNF Document 15 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EZEKIEL RIOS, on behalf of himself, FLSA
Collective Plaintiffs and the Class,
                                                                  ORDER
                           Plaintiff,
                                                         19 Civ. 4363 (PGG) (KNF)
             - against -

ZION FARM LLC d/b/a DELMONICO
GOURMET FOOD MARKET, et al.,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               There has been no docket activity in this case since August 5, 2019.

Accordingly, by December 21, 2020, Plaintiff will move for a default judgment as to the

remaining Defendants, or show cause why this action should not be dismissed as to the

remaining Defendants for failure to prosecute Any application for a default judgment

must comply with this Court’s Individual Rules of Practice for Civil Cases.

Dated: New York, New York
       December 7, 2020                      SO ORDERED.


                                             ____________________________________
                                             Paul G. Gardephe
                                             United States District Judge
